                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                               8:12CR132
      vs.
                                                        ORDER FOR DISMISSAL
RICHARD BLECHA,

                    Defendant.

      This matter is before the Court on Plaintiff’s Motion to Dismiss (Filing No. 60) the

Petition for Warrant or Summons for Offender Under Supervision (Filing No. 40). The

Court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1. The United States’ Motion (Filing No. 60) is granted and the Petition for Offender

Under Supervision (Filing No. 40) is dismissed.

      Dated this 19th day of December 2018.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
